Attorney’s Docket Number: 5649-5103
Filing Date: 4/1/2020
Claimed Foreign Priority Date: 8/8/2019 (KR 10-2019-0096506)
Applicant(s): Kwon et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the preliminary amendment filed on 4/1/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The preliminary amendment filed on 4/1/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-19.
	Species Restriction
This application contains the following patentably distinct species.  Each of the species includes an image sensor with a particular schematic layout, a particular schematic cross-sectional view, a particular enlarged view of portion X, and a particular enlarged view of portion Y as detailed below.
Schematic Layout
The image sensor may have one of the following schematic layouts:
The schematic layout reading on figure 3

The schematic layout reading on figure 13

Schematic Cross-Sectional Views
The image sensor may have one of the following schematic cross-sectional views:
The sectional view reading on figure 4

The sectional view reading on figure 10

The sectional view reading on figure 11

The sectional view reading on figure 12

Enlarged View of Portion X in the Image Sensor
The X portion in the image sensor may be one of the following:
The X portion reading on figure 5

The X portion reading on figure 7

The X portion reading on figure 8

The X portion reading on figure 9

Enlarged View of Portion Y in the Image Sensor
The Y portion in the image sensor may be one of the following:
The Y portion reading on figure 6

The Y portion reading on figure 15

The species are independent or distinct because, as the figures and corresponding descriptions in the specification show, the species have mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.
To identify the species elected for examination the applicants must identify the schematic layout, the cross-sectional view, the X portion and the Y portion of the image sensor.  The following are examples of how to identify and select a species for examination and prosecution on the merits.  It is not an exhaustive list of examples.
Example #1: The species elected for examination reads on the schematic layout in figure 3, the cross-section in figure 4, the X portion reading on figure 5, and the Y portion reading on figure 6.

Example #2: The species elected for examination reads on the schematic layout in figure 13, the cross-section in figure 12, the X portion in figure 9, and the Y portion in figure 15.

Example #3: The species elected for examination reads on the schematic layout in figure 3, the cross-section in figure 10, the x portion in figure 8, and the Y portion in figure 6.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries) and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
				
MDP/mdp
August 13, 2022